DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 2 and 19-20 have been canceled.
Claims 1 and 3-18 are currently pending.

Election/Restrictions
Applicant’s election of Group I, Claims 1 and 3-18, and of species Bacillus strain 235 (NRRL No. B-67219), a cow, during lactation, monensin, and xylanase, in the reply filed on 10/13/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
The requirement is still deemed proper and is therefore made FINAL.
Claims 4, 14 and 16 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions and species, there being no allowable generic or linking claims.
Claims 1, 3, 5-13, 15, and 17-18 are being examined in this application, insofar as they read on the elected species of Bacillus strain 235 (NRRL No. B-67219), a cow, during lactation, monensin, and xylanase.

Claim Objections
Claim 6 is objected to because of the following informalities: the recitation of “selected from the group consisting of … or …” should read “selected from the group consisting of … and …”. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3, 5-11, 13, 15, and 17-18 are rejected under 35 U.S.C. 102(a)(1) / (a)(2) as being anticipated by King et al (US 2017/0246224 A1; 8/31/2017. Cited on IDS).
The instant claims recite a method of improving reproductive performance of an animal, the method comprising the step of administering to the animal a feed composition or drinking water comprising an effective amount of an additive comprising an isolated Bacillus strain 235 (NRRL No. B-67219).
Bacillus strain 235 (NRRL No. B-67219) (Claims 1 and 10), wherein the animal is selected from the group consisting of a poultry species, a porcine species, a bovine species, an ovine species, an equine species, and a companion animal (Claim 2), e.g., a cow (para 0036), and wherein the Bacillus strain produces an enzyme selected from the group consisting of an α-galactosidase, a protease, a lipase, an amylase, a xylanase, a cellulase, and combinations thereof (Claim 7). The method further comprising the step of administering to the animal another bacterial strain selected from the group consisting of another Bacillus strain, a lactic acid bacterial strain, and combinations thereof (Claims 8 and 11-12), wherein the Bacillus strain is administered in the feed composition at a dose of about 1.0×103 CFU/gram of the feed composition to about 1.0×107 CFU/gram of the feed composition (Claim 14). The method further comprising the step of administering an antibiotic to the animal (para 0027), wherein the antibiotic is selected from the group consisting of erythromycin, levofloxacin, trimethoprim/sulfamethoxazole, trimethoprim, daptomycin, rifampicin, vancomycin, and combinations thereof (para 250). The method further comprising the step of administering to the animal an enzyme selected from the group consisting of a galactosidase, a protease, a lipase, an amylase, a hemicellulase, an arabinoxylanase, a xylanase, a cellulase, an NSPase, a phytase, and combinations thereof (Claim 19). The Bacillus strain is administered during lactation (para 0033), and the Bacillus strain is administered to the animal daily (para 0035).
Although King does not teach the method is for improving reproductive performance of the animal (Claims 1 and 18). However, King does teach administering to the animal a feed composition or drinking water comprising an effective amount of an additive comprising an Bacillus strain 235 (NRRL No. B-67219) as claimed. The court in Integra Life Sciences I Ltd. v. Merck KGaA, 50 USPQ2d 1846 (DC SCalif, 1999) held that a reference teaching a process may anticipate claims drawn to a method comprising the same process steps, despite the recitation of a different intended use in the preamble or the later discovery of a particular property of one of the starting materials or end products. In the instant case, the only active method step is the administration of an effective amount of an isolated Bacillus strain 235 (NRRL No. B-67219), which is exactly what is taught by King.
Therefore the reference anticipates the claimed subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 5-13, 15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Galbraith et al (US 2015/0216916 A1; 8/6/2015. Cited on IDS) and Isaksen et al (US 2015/0216203 A1; 8/6/2015. Cited on IDS).
The instant claims recite a method of improving reproductive performance of an animal, the method comprising the step of administering to the animal a feed composition or drinking water comprising an effective amount of an additive comprising an isolated Bacillus strain 235 (NRRL No. B-67219).
Bacillus and Enterococcus (another bacterial strain) to an animal (para 0015, 0017), wherein the animal is a dairy cow (para 0019, 0155), and said Bacillus strain is administered at a daily dose of about 5x108 CFU/animal/day to about 5x1010 CFU/animal/day (para 0082). The strain is administered to the animal from about 30 days of age through the remainder of the adult productive life or for other time periods (para 0082 0087). The strain is fed in a total mixed ration, pelleted feedstuff, and mixed in with liquid feed (para 0083). Monensin is fed to increase feed efficiency (para 0016-0017, 0084). The method is used to improve reproductive performance in the animal (para 0153), and the animal achieves a subsequent fertilization quicker (para 0160). Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to optimize the amount of said Bacillus strain as a matter of routine experimentation. Generally, differences in concentration will not support patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. (MPEP 2144.05 II)
Isaksen teaches a method comprising a direct fed microbial (DFM) in combination with a xylanase for improving the performance of a subject (para 0013, 0027-0028), wherein the subject is a cow (para 0484), the DFM is a Bacillus strain (para 0074), and the strain produces one or more enzyme activities including cellulase activity, amylase activity, xylanase activity, lipase activity, protease activity, and combinations thereof (para 0072). Suitable dosages of DFM is between about 7.5x104 CFU/g feed to about 1x107 CFU/g feed (para 0175). Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to optimize the amount of said Bacillus strain as a matter of routine experimentation. Generally, 

Galbraith and Isaksen do not teach the Bacillus strain is Bacillus strain 235 (NRRL No. B-67219) (claim 1). However, Galbraith and Isaksen both teach various Bacillus strains are administered to a cow to improve reproductive performance or to improve performance of the animal, respectively. Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to administer Bacillus strain 235 (NRRL No. B-67219) to a cow to improve reproductive performance or to improve performance of the animal, as evidenced by Galbraith and Isaksen. Moreover, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated by the cited references to administer Bacillus strain 235 (NRRL No. B-67219) to a cow with a reasonable expectation for successfully improving reproductive performance or improving performance of the animal. Furthermore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute Bacillus strain 235 (NRRL No. B-67219) for Bacillus strains of Galbraith and Isaksen for the predictable result of improving reproductive performance or improving performance of a cow, since Galbraith and Isaksen both disclose that Bacillus strains are used to improve reproductive performance or improve performance of a cow.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, 5-13, 15, and 17-18 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 36-44, 46, 51, and 54 of co-pending Application No. 17/050,982 (referred to as the ‘982 application) in view of Galbraith et al (US 2015/0216916 A1; 8/6/2015. Cited on IDS).
Claims 36-44 and 46 of the ‘982 application recite a method of feeding an animal, the method comprising the step of administering to the animal a feed composition or drinking water comprising an effective amount of an additive comprising an isolated Bacillus strain. Claims 51 and 54 of the ‘982 application recite a method of feeding an animal, the method comprising the step of administering to the animal a feed composition or drinking water comprising an effective amount of an additive comprising an isolated Bacillus 235 (NRRL No. B-67219).

Claims 36-44 and 46 of the ‘982 application do not teach administer Bacillus 235 (NRRL No. B-67219) to a cow. However, the ‘982 application does teach various Bacillus strains are administered to a cow to improve the health of the animal. Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to administer Bacillus strain 235 (NRRL No. B-67219) to a cow to improve the health of the Bacillus strain 235 (NRRL No. B-67219) to a cow with a reasonable expectation for successfully improving the health of the animal. Furthermore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute Bacillus strain 235 (NRRL No. B-67219) for Bacillus strains of the ‘982 application for the predictable result of improving the health of a cow, since the ‘982 application discloses that Bacillus strains are used to improve the health of a cow.

The ‘982 application does not teach the method improves reproductive performance of an animal (claims 1 and 18), wherein the antibiotic is monensin (claim 12), the Bacillus strain is administered during lactation (claim 15), and the Bacillus strain is administered to the animal daily (claim 17).
Galbraith teaches a method comprising administering an effective amount of isolated Bacillus strains to an animal (para 0015, 0017), wherein the animal is a dairy cow (para 0019, 0155), and said Bacillus strain is administered at a daily dose of about 5x108 CFU/animal/day to about 5x1010 CFU/animal/day (para 0082). The strain is administered to the animal from about 30 days of age through the remainder of the adult productive life or for other time periods (para 0082 0087). Monensin is fed to increase feed efficiency (para 0016-0017, 0084). The method is used to improve reproductive performance in the animal (para 0153), and the animal achieves a subsequent fertilization quicker (para 0160).
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to administer monensin to a cow since Galbraith discloses that monensin is fed to increase feed efficiency. Moreover, before the effective filing 
This is a provisional obviousness-type double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 3, 5-13, 15, and 17-18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2, 7-8, 10-16, and 18-19 of U.S. Patent No 10,335,440 B2 (referred to as the ‘440 patent) in view of Galbraith et al (US 2015/0216916 A1; 8/6/2015. Cited on IDS).
Claims 1-2, 7-8, 10-16, and 18-19 of the ‘440 patent recite a method comprising administering to the animal a feed composition or drinking water comprising an effective amount of an additive comprising an isolated Bacillus strain 235 (NRRL No. B-67219).

‘440 patent does not teach the method is for improving reproductive performance of the animal (Claims 1 and 18). However, the ‘440 patent does teach administering to the animal a feed composition or drinking water comprising an effective amount of an additive comprising an isolated Bacillus strain 235 (NRRL No. B-67219) as claimed. The court in Integra Life Sciences I Ltd. v. Merck KGaA, 50 USPQ2d 1846 (DC SCalif, 1999) held that a reference teaching a process may anticipate claims drawn to a method comprising the same process steps, despite the recitation of a different intended use in the preamble or the later discovery of a particular property of one of the starting materials or end products. In the instant case, the only active method step is the administration of an effective amount of an isolated Bacillus strain 235 (NRRL No. B-67219), which is exactly what is taught by the ‘440 patent.

‘440 patent does not teach the method wherein the antibiotic is monensin (claim 12), the Bacillus strain is administered during lactation (claim 15), and the Bacillus strain is administered to the animal daily (claim 17).
Galbraith teaches a method comprising administering an effective amount of isolated Bacillus strains to an animal (para 0015, 0017), wherein the animal is a dairy cow (para 0019, 0155), and said Bacillus strain is administered at a daily dose of about 5x108 CFU/animal/day to about 5x1010 CFU/animal/day (para 0082). The strain is administered to the animal from about 30 days of age through the remainder of the adult productive life or for other time periods (para 0082 0087). Monensin is fed to increase feed efficiency (para 0016-0017, 0084).
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to administer monensin to a cow since Galbraith discloses that monensin is fed to increase feed efficiency. Moreover, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated by the cited reference to administer monensin to a cow with a reasonable expectation for successfully improving performance of the animal.

Claims 1, 3, 5-13, 15, and 17-18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2, 9-10, 19, 24-26, 29-30, 34, and 36 of U.S. Patent No 10,357,046 B2 (referred to as the ‘046 patent) in view of Galbraith et al (US 2015/0216916 A1; 8/6/2015. Cited on IDS).
Claims 1-2, 9-10, 19, 24-26, 29-30, 34, and 36 of the ‘046 patent recite a method comprising administering to the animal a feed composition or drinking water comprising an effective amount of an additive comprising an isolated Bacillus strain.

‘046 patent does not teach administer Bacillus 235 (NRRL No. B-67219) to a cow. However, the ‘046 patent does teach various Bacillus strains are administered to a cow to improve the health of the animal. Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to administer Bacillus strain 235 (NRRL No. B-67219) to a cow to improve the health of the animal, as evidenced by the ‘046 patent. Moreover, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated by the cited reference to administer Bacillus strain 235 (NRRL No. B-67219) to a cow with a reasonable expectation for successfully improving the health of the animal. Furthermore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute Bacillus strain 235 (NRRL No. B-67219) for Bacillus strains of the ‘046 patent for the predictable result of improving the health of a cow, since the ‘046 patent discloses that Bacillus strains are used to improve the health of a cow.

The ‘046 patent does not teach the method improves reproductive performance of an animal (claims 1 and 18), wherein the antibiotic is monensin (claim 12), and the Bacillus strain is administered to the animal daily (claim 17).
Galbraith teaches a method comprising administering an effective amount of isolated Bacillus strains to an animal (para 0015, 0017), wherein the animal is a dairy cow (para 0019, 0155), and said Bacillus strain is administered at a daily dose of about 5x108 CFU/animal/day to about 5x1010 CFU/animal/day (para 0082). Monensin is fed to increase feed efficiency (para 0016-0017, 0084). The method is used to improve reproductive performance in the animal (para 0153), and the animal achieves a subsequent fertilization quicker (para 0160).


Conclusion
No claims are allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN Y FAN whose telephone number is (571)270-3541.  The examiner can normally be reached on M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Lynn Y Fan/
Primary Examiner, Art Unit 1651